        Case: 3:18-cr-00146-jdp Document #: 17 Filed: 01/30/19 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN


 UNITED STATES OF AMERICA,

              v.                                   Case No.: 18-cr-146-jdp

 PETER JEWELL-REIGEL,

                            Defendant.


                           DECLARATION OF PUBLICATION


      In accordance with 21 U.S.C. § 853(n)(1) and Rule 32.2(b)(6)(C) of the Federal

Rules of Criminal Procedure, notice of the forfeiture was posted on an official

government internet site (www.forfeiture.gov) for at least 30 days beginning on

December 28, 2018, and ending on January 26, 2019. (See Attachment 1).

      I declare under penalty of perjury that the foregoing is true and correct.

Executed on January 30, 2019, at Madison, WI.


                                                  /s/ Elizabeth Altman
                                                ELIZABETH ALTMAN
                                                Assistant United States Attorney
